IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                           No. 95-60219
                         Summary Calendar
                        __________________


JAMES BERNARD LAWSON,

                                      Plaintiff-Appellant,

versus

JERRY BLANKENSHIP, Detective,
Clinton Police Department,
Clinton, Mississippi; WILLIAM J. JOHNSON,

                                      Defendants-Appellees.



                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                USDC Nos. 3:93-CV-654 & 3:93-CV-314
                        - - - - - - - - - -
                          November 3, 1995
Before KING, SMITH, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This is the appeal of the grant of summary judgment for

Jerry Blankenship and Judge William J. Johnson in the appellant's

civil rights action against them.   The appellant contends that

the magistrate judge erred by granting summary judgement without

giving him adequate notice; holding Johnson absolutely immune

from suit; holding Blankenship qualifiedly immune; failing to


     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
address his conspiracy contentions; granting summary judgment

before the defendants responded to his interrogatories; and

improperly inducing him to waive his right to a jury trial.     He

also contends that the magistrate judge was biased against him.

     The appeal is frivolous.   First, we have reviewed the record

and the district court's opinion and find no reversible error

regarding the immunity of Blankenship and Johnson.   Second,

Johnson and Blankenship gave the appellant adequate notice of

their summary judgment motion when they served the motion on him.

FED. R. CIV. P. 56(c); see Emplanar, Inc. v. Marsh, 11 F.3d 1284,

1293 n.11 (5th Cir.), cert. denied, 115 S. Ct. 312 (1994).

Third, the magistrate judge's failure to address conspiracy

contentions was harmless error.   The appellant has failed to

brief adequately any underlying substantive constitutional

violations for appeal, see Pfannsteil v. City of Marion, 918 F.2d
1178, 1187 (5th Cir. 1990), and thus could not prevail on appeal

on his conspiracy contentions even had the magistrate judge

considered them.   Fourth, Blankenship and Johnson responded to

the interrogatories.   The contention regarding those

interrogatories therefore lacks a factual basis.   Fifth, because

the magistrate judge granted summary judgment, the contention

regarding waiver of his right to trial is moot.    Rocky v. King,

900 F.2d 864, 867 (5th Cir. 1990).    Sixth, the appellant has not

demonstrated that the magistrate judge was biased against him.

     Finally, Lawson previously has been warned by this court

that he may be sanctioned for filing further frivolous pleadings.


                                  2
Accordingly, he is barred from filing any pro se, in forma

pauperis, civil appeal in this court, or any pro se, in forma

pauperis, initial civil pleading in any court which is subject to

this court's jurisdiction, without the advance written permission

of a judge of the forum court or of this court; the clerk of this

court and the clerks of all federal district courts in this

Circuit are directed to return to Lawson, unfiled, any attempted

submission inconsistent with this bar.

     APPEAL DISMISSED.   See 5TH CIR. R. 42.2.




                                 3